           Case 1:21-cv-01018-GHW Document 14 Filed 02/18/21 Page 1 of 2

                                                                     USDC SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                     DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                     DATE FILED: 2/18/2021
-----------------------------------------------------------------X
JEFFERY SOLEIMANI & JAN SOLEIMANI,                               :
                                                                 :
                                                  Petitioners, :
                                                                 :        1:21-cv-1018-GHW
                              -v -                               :
                                                                 :                ORDER
RENAISSANCE CARPET & TAPESTRIES, INC. :
& BERGI ANDONIAN                                                 :
                                                                 :
                                               Respondents. :
                                                                 :
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         WHEREAS, the Court has considered the filings submitted to the Court in this matter;

         WHEREAS, the parties appeared for a hearing with respect to Petitioners’ application for

preliminary injunctive relief before the Court by teleconference on February 17, 2021;

         WHEREAS, the Court has concluded that Petitioners have made a sufficient showing of the

following:

         (1) That there are sufficiently serious questions going to the merits of Petitioners’ claims to

              make them fair ground for litigation; and

         (2) Petitioners will suffer irreparable harm in the absence of injunctive relief;

         WHEREAS, the Court has provided a detailed record of its findings of fact and conclusions

of law on the record during the conference held on February 17, 2021;

         NOW, upon motion by Petitioners, it is hereby

         ORDERED that Respondent Bergi Andonian, his agents, servants, employees and

attorneys, and other persons who are in active concert of participation with Mr. Andonian, his

agents, servants, employees and attorneys are restrained and enjoined from transferring, gifting, or

otherwise handling any assets belonging to Renaissance Carpet & Tapestries, Inc. (“RCT”) in any
         Case 1:21-cv-01018-GHW Document 14 Filed 02/18/21 Page 2 of 2



manner other than as provided for and permitted by the January 7, 2021 arbitration award that is the

subject of this confirmation proceeding. For the avoidance of doubt, this order enjoins any such

action with respect to any such assets regardless of where they are located or how, or in whose

custody, they are held. Therefore, to the extent that Mr. Andonian, or any other enjoined person,

directly or indirectly holds or controls assets belonging to RCT in individual, personal accounts or

otherwise, the transfer of such assets are enjoined by this order.

        The Court finds that Petitioners have not demonstrated irreparable harm with respect to

their claims regarding assets belonging to Mr. Andonian. For that and the other reasons specified

on the record during the hearing on February 17, 2021, Petitioners’ request for an injunction

freezing $1,830,453.42 of Mr. Andonian’s personal assets is DENIED.

        SO ORDERED.

 Dated: February 18, 2021                       _________________________________
                                                      GREGORY H. WOODS
                                                      United States District Judge




                                                   2
